

117 HR 3278 IH: To amend the Internal Revenue Code of 1986 to apply the mailbox rule to certain payments made through the Electronic Federal Tax Payment System.
U.S. House of Representatives
2021-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3278IN THE HOUSE OF REPRESENTATIVESMay 17, 2021Mr. LaHood (for himself and Ms. DelBene) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to apply the mailbox rule to certain payments made through the Electronic Federal Tax Payment System.1.Application of mailbox rule to certain payments made through the Electronic Federal Tax Payment System(a)In generalSection 7502 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(g)Payments made through the Electronic Federal Tax Payment System(1)In generalA qualified Electronic Federal Tax Payment System payment which is required to be made within a prescribed period or on or before a prescribed date under authority of any provision of the internal revenue laws shall be treated as made on the last day of such prescribed period or on such prescribed date, as the case may be.(2)Qualified Electronic Federal Tax Payment System paymentFor purposes of this subsection, the term qualified Electronic Federal Tax Payment System payment means any payment if—(A)such payment is made through the Department of the Treasury’s Electronic Federal Tax Payment System (and such payment is not required under any provision of the internal revenue laws to be made in another manner),(B)such payment is authorized to be made at the earliest time such payment can be made through such System following such authorization, and (C)such authorization is provided within the prescribed period referred to in paragraph (1) or on or before the prescribed date referred to in paragraph (1), as the case may be.(3)Application of certain exceptions, including requirement that payment be permitted to be made by mailingFor certain payments to which this subsection does not apply, see subsection (d)..